Order denying motion to remove action from Municipal Court to Supreme Court affirmed, with ten dollars costs and disbursements, without prejudice to a new motion presenting more fully the nature and extent of the injuries, the damages suffered by way of expense incurred, loss of earnings or services and the like, indicating that a verdict will in all likelihood exceed the amount, to which the jurisdiction of the Municipal Court is limited. On this motion the plaintiff Frances Goldfarb’s claim to increased damages depends upon *845speculation and opinion, not based on sufficient facts. Lazansky, P. J., Young, Seudder, Tompkins and Davis, JJ., concur.